 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUDING FINDINGSIt is clear from all the evidence in this case that Charles H. Poindexter was dis-charged for neglecting his work as an employee of the Respondent-not for thepurpose of discouraging membership in the Union.The Respondent partners andallof their supervisors profess loyalty to the trade union movement and seeks topromote the practices and procedures of collective bargaining.Officials of the Unionattest to the fact that Respondent has never exhibited any hostility to the union organ-ization or its membership.It is clear that as shop steward, Charles H. Poindexter was merely an assistant tothe business manager of Local 666, and was not authorized to exercise any super-vision whatever over the employees of the Respondent during working hours.Onlyby consent of the employer may an employee perform the duties of shop stewardon company time, if it interferes with duties to be performed for such employer.The Respondent herein had a legal right to restrict the activities being performed onbehalf of the Union during working hours by Shop Steward Charles H. Poindexter,unless such restrictions be imposed to discourage membership in a labor organization.The Respondent clearly had no such motiveNeither can it be said that Poindexteras an individual employee was engaged in activities protected by Section 7 of the Act.'Furthermore, the existing collective-bargaining agreement provided a procedurefor the initial processing of grievances and disputes before a joint conference com-mittee, and thereafter a final determination by referral to the council on industrialrelations for the Electrical Construction Industry for the United States and Canada,whose decision would be final and binding upon all the parties.After the joint con-ference committee herein failed to reach an agreement, the matter could well havebeen referred to the council on industrial relations for a final decision, but the Unioncame to the conclusion that there was no merit in the contentions of Poindexter, andadvised him to drop the issue.Nevertheless, Poindexter disregarded such advice andfiled a charge on August 8, 1963, alleging unfair labor practices against the Respond-ent.The real issue in the case appears to be the determination of what rights andprivileges should be accorded to a shop steward to attend to union business duringworking hours at the expense of an employer. It seems clear that such an issue mustbe determined through the processes of collective bargaining, and not by the filing ofunfair labor practice charges before the National Labor Relations Board. The existingcollective-bargaining agreement provides procedures and machinery for the deter-mination of such disputes and should be followed 2RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I recommend that the complaint be dismissed in its entirety.I SeePathe Laboratories, Inc.,141 NLRB 1290.2 SeeSpielberg Manufacturing Company,112 NLRB 1080; andDenver-Chicago TruckingCompany, Inc.,132 NLRB 1416.CentralMaine Power CompanyandInternational Brotherhoodof ElectricalWorkers, AFL-CIO,Petitioner.Case No. 1-1RC-806..February 15, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer John R. Cole-man. The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Thereafter, Employer andPetitioner filed briefs.151 NLRB No. 4. CENTRAL MAINE POWER COMPANY43Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec.tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks a self-determination election among all loaddispatchers located at the Employer's operations in Augusta, Maine,excluding all other employees. The Petitioner presently represents theproduction and maintenance employees of the Employer's central di-vision.'The load dispatchers have been excluded from this unit andPetitioner would now add them. The Employer contends that theload dispatchers are supervisory or managerial.The Employer is incorporated in the State of Maine, with its prin-cipal office located in Augusta, Maine. It is engaged in generating,transmitting, and distributing electricity to residential, commercial,industrial, institutional, and governmental customers throughout the'9,000-square-mile area in central and southern Maine. Its transmis-sion lines are interconnected with the lines of its neighboring utilitycompanies in the New England area for the purpose of interchangingenergy and capacity.The load dispatchers sought work at the executive offices, wherethere are no generating or transmission facilities or production andmaintenance employees.Divisional headquarters of the central di-vision are in a different building at another location in Augusta.There are two load dispatchers on duty at all times. One takes careof the load transmission on the whole system, while the other maintainsa log and comparable records, and the two interchange duties duringtheir tour of duty. They give orders to operators of generating stationson increasing or decreasing the flow of power and on starting or shut-ting down the operation of a station. They have authority to connector disconnect certain portions of the transmission circuits and the re-sponsibility to make such changes as in their judgment are necessaryfor repairs or maintenance and in emergencies.Requests for outages,,disconnecting for the purposes of repairs, etc., are made to load dis-patcher and they decide, when, where, and how to disconnect.1The Employer has four divisions, each covered by a separate contract with a differentlocal ofthe Petitioner.Load dispatchers working in other divisions are not sought herein. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDThe load dispatchers are responsible for maintaining the proper flowof water through 11 small streams and 3 principal rivers which are theprimary sources of power,' and of knowing when to cut in or out cer-tain stations to effectuate economical use of the water storage, and tobalance the Employer's need with those of other interests; i.e., loggingcompanies driving logs and municipalities seeking to prevent highpollution of streams because of reduced flow.On these latter prob-lems, load dispatchers work closely with river engineers for the bestcoordinated use of river flows and operation of the company storages.However, on the Saco River the dispatchers have practically completecontrol over the river flow, storage of water and its use or release, anddirect other employees to open and close the gates accordingly.Thereare no company or State regulations that govern or relate to the dutiesof load dispatchers, nor are there any company standard operatingprocedures or handbooks to guide dispatchers in making their decisionsand judgments. Poor judgment by the dispatchers in the use and con-trol of the water flow and storage results in a loss of this lower costpower source and a resort to more expensive steam plant. Likewise thefailure to anticipate the needs of its customers and incorrectly choosingbetween activating its facilities or tying into the lines of another utilitycompany could result in a loss to the Employer, for the proper choiceof one or the other can result in an economic advantage to theEmployer.The load dispatchers pledge the Company's credit when they pur-chase power from other utilities.Such purchases occur only afterthe said dispatchers have made an independent judgment, based onall the factors, as to whether it is more to the interest of the Employerto do this than it would be to utilize one of its idle units. They alsosell the Employer's power to other utility companies and therein deter-mine whether such sale will adversely affect its service to its con-sumers or be too costly to the Employer because of the increasedcapacity coming into operation.The dispatchers also determine whether employees are to be heldover their shift and they send employees to certain locations in antici-pation of load demands or trouble.This exercise of judgment affectsthe cost of the Employer's operations.Load dispatchers receive individual copies of the minutes of theMonday noon management meetings, which are distributed to super-visory and junior management employees and are furnished the com-2 Approximately 53 percent of the power is generated at the Employer's 33 hydroelectricplants, 41 percent at its 5 steam plants,and 6 percent is purchased from otherutility com-panies in that area.There are 3 or 4 storage ponds and lakes held back by dams and con-taining several billion feet of stored water on each of the major rivers and an additional31 or 12 damsat the hydro station. CENTRAL MAINE POWER COMPANY45pany manual and the changes therein. This manual contains thestudy of the Employer's labor policy, the finances of the Employer,the organizational charts of the whole system, and information asto finance, accountancy, operation planning, and engineering, andthese dispatchers are required to be familiar with its contents. Inaddition, it appears that load dispatchers are invited to attend theannual supervisors' meetings and that some do so.The load dispatchers have a base salary of $8,950 annually and withextras receive in excess of $9,000 per year.Like management-supervisory personnel, and unlike production and maintenance em-ployees, they are paid semimonthly, receive straight time for overtime,and are exempt from the wage-and-hour law. The second level ofsupervision, which includes district managers and division line super-intendents, receives from $8,000 to $9,500 per year.The highest paidproduction and maintenance employee receives approximately $7,500per year and the first level of supervision is paid an annual salary offrom $7,500 to $8,700.In the Employer's table of organization, load dispatchers are at thethird level below the president and on the same level as district man-agers and division line superintendents.Several district managers,who are admittedly second step supervisors, have become dispatchers,and dispatchers have moved into more responsible positions with theCompany.Thus, one became manager, production operations, whichis at the executive level directly under the president; another becamethe director of personnel, and still another became the chief load dis-patcher.These latter positions are but two steps under the president.In prior cases, the Board has included within production and main-tenance units load dispatchers who perform some of the same functionsas do the load dispatchers here involved.'However, the record in-dicates that the load dispatchers herein have authority and respon-sibilities which exceed those normally associated with this position.The Board has defined managerial employees as those who formu-late, determine, and effectuate the Employer's policies.The deter-mination of an employee's managerial status depends upon the extentof his discretion, and the absence of established policy and regulationsto aid in the exercise of such discretion is a factor entitled to consid-erable weight' It is clear that the load dispatchers here exercise thistype of discretion.They are not circumscribed by established lim-itations or proscriptions as to the action to be taken in the variousproblems with which they must deal.These factors, together withtheir rate of compensation, position in the Company's hierarchy and3 See, e g,The Connecticut Light and Power Company,121 NLRB 768;Carolina Power& Light Company,80 NLRB 1321,and casescited therein.'SeeEastern Camera and Photo Corp.,140 NLRB 569, 571. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of employment persuade us that these load dispatchers havemanagerial status.-'Accordingly, we find that the load dispatchers.may not be added to the existing unit, and we shall dismiss the petitions[The Board dismissed the petition.]5SeeAnac-rican Litho fold Corporation,107 NLRB 1061, 1063.Tawas Tube Products,Inc.andHarold Lohr, PetitionerandUnited Steelworkers of America,AFL-CIO.Case No. 7-RD-573.February 15, 1965DECISION AND CERTIFICATION OF REPRESENTATIVEPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on August 27, 1964, under thedirection and supervision of the Acting Regional Director for Region Iamong the employees in the unit herein found appropriate.Theparties were thereafter furnished a tally of ballots showing that all30 eligible voters cast valid ballots, of which 17 were for and 13against the incumbent Union.The Employer then filed a timelyobjection to conduct affecting the results of the election.After con-ducting an investigation, the Acting Regional Director on October 7,1964, issued a report on objection to election and recommendation inwhich he found merit in the objection and recommended that the elec-tion be set aside.The Union thereafter filed exceptions to the reportand a supporting brief.Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved has been the recognized exclusivebargaining representative of the employees of the Employer in theunit in which the election was conducted.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer's placeof business located at 906 Ninth Avenue, Tawas City, Michigan, in-cluding inspectors, but excluding office clerical employees, guards, andsupervisors as defined in the Act.151 NLRB No. 9.